Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 1 of 7                   PageID #: 120




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE



DARIEN HARRIS,

                       Plaintiff,

          v.                                               Case No. 1:19-cv-00346-LEW

TERRY SCOTT DRAKE, et al.,

                       Defendants.



    ANSWER OF DEFENDANTS ANTHONY CANTILLO, TERRY SCOTT DRAKE, JEREMIAH
    MANNING, 1 CHRISTIAN MELQUIST, AND TROY ROSS AND DEMAND FOR JURY TRIAL

          In accordance with the Court’s Order Affirming Recommended Decision of the

Magistrate Judge, 2 Defendants Anthony Cantillo, Terry Scott Drake, Jeremiah Manning,

Christian Melquist, and Troy Ross (Defendants) hereby respond to the assertions made

against them in Plaintiff’s Complaint (ECF No. 1) and Plaintiff’s Amended Complaint (ECF

No. 22) for alleged violations of the Eighth Amendment as follows:

                         ALLEGATIONS IN COMPLAINT – Introduction

          This paragraph requires no response because it does not contain allegations. To the

extent a response is required, Defendants deny that they violated Plaintiff’s constitutional

rights.


1 The Complaint incorrectly identifies Captain Jeremiah Manning as “Joe Manning.” Defendant
Manning filed a motion to correct party name. (ECF No. 25.)
2 The Court dismissed all of Plaintiff’s claims and requests for relief except for his claims for

compensatory and punitive damages against Defendants Cantillo, Drake, Manning, Melquist, and
Ross for alleged violations of the Eighth Amendment. (ECF No. 24.) The allegations of Eighth
Amendment violations that were not dismissed are the alleged “unsanitary conditions of
confinement” that Plaintiff claims to have experienced. (ECF No. 24 at 2.)


                                               1
Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 2 of 7              PageID #: 121




                        ALLEGATIONS IN COMPLAINT – Jurisdiction

       This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, Defendants deny that the Court has subject-matter

jurisdiction over the claims asserted.

                          ALLEGATIONS IN COMPLAINT – Parties

       2.     Admitted.

       6.     Defendants admit that Terry Scott Drake is a correctional captain at the

Maine State Prison. Defendants otherwise deny the allegations in Paragraph 6.

       7.     Defendants admit that Christian Melquist is a correctional captain at the

Maine State Prison. Defendants otherwise deny the allegations in Paragraph 7.

       8.     Defendants admit that Jeremiah Manning is a correctional captain at the

Maine State Prison. Defendants otherwise deny the allegations in Paragraph 8.

      11.     Defendants admit that Troy Ross is the Acting Warden at the Maine State

Prison. Defendants otherwise deny the allegations in Paragraph 11.

      21.     Defendants admit that Anthony Cantillo is a Deputy Warden at the Maine

State Prison. Defendants otherwise deny the allegations in Paragraph 21.

                    ALLEGATIONS IN COMPLAINT – Statement of Facts

       4.     Defendants admit that Plaintiff was placed on Emergency Observation Status

during the early morning of September 5, 2018. Defendants otherwise deny the allegations

in Paragraph 4.

       5.     Denied.

       6.     Denied.

       7.     Denied.



                                            2
Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 3 of 7                PageID #: 122




       8.       Denied.

       9.       Denied.

       10.      Denied.

       11.      Denied.

       12.      Denied.

       13.      Defendants admit that Plaintiff was released from Administrative

Segregation Status on the morning of September 13, 2018. Defendants otherwise deny the

allegations in Paragraph 13.

       14.      Denied.

       15.      Denied.

       16.      Denied.

       20.      Defendants admit that Plaintiff remained on Administrative Segregation

Status until the morning of September 13, 2018.            Defendants otherwise deny the

allegations in Paragraph 20.

       21.      Paragraph 21 states a legal conclusion, and no response is required.

Defendants otherwise deny the allegations in Paragraph 21.

       22.      Denied.

            ALLEGATIONS IN COMPLAINT – Exhaustion of Administrative Remedies

       30.      Defendants admit that Plaintiff exhausted his administrative remedies.

                      ALLEGATIONS IN COMPLAINT – Claims for Relief

       31.      Paragraph 31 states a legal conclusion, and no response is required.

Defendants otherwise deny any factual allegations in Paragraph 31.




                                              3
 Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 4 of 7               PageID #: 123




       32.     Paragraph 32 states a legal conclusion, and no response is required.

Defendants otherwise deny any factual allegations in Paragraph 32.

       33.     Paragraph 33 states a legal conclusion, and no response is required.

Defendants otherwise deny any factual allegations in Paragraph 33.

       35.     Paragraph 35 states a legal conclusion, and no response is required.

Defendants otherwise deny any factual allegations in Paragraph 35.

                      ALLEGATIONS IN COMPLAINT – Relief Requested

       The paragraphs of this section require no response because they do not state

allegations. To the extent a response is required, Defendants deny that Plaintiff is entitled

to any of the relief he requests.

                           ALLEGATIONS IN AMENDED COMPLAINT

       3.      Denied.

       5.      Denied.

       6.      Denied.

                                    AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Complaint and Amended Complaint fail to state a claim upon which

relief can be granted.

       2.      Plaintiff is barred from seeking damages for mental or emotional injury

because he does not meet the requirements of 42 U.S.C. § 1997e(e).

       3.      Some or all of Plaintiff’s claims are barred by the doctrine of sovereign

immunity, the Eleventh Amendment, or both.




                                             4
Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 5 of 7                    PageID #: 124




          4.    Defendants did not violate a clearly established constitutional right of

Plaintiff, or which Defendants would have known, and Defendants are therefore entitled to

qualified immunity.

          5.    Defendants did not act with deliberate indifference or any requisite state of

mind for any of the alleged constitutional or statutory violations.

          6.    Defendants lacked personal or direct involvement in any of the alleged

violations of Plaintiff’s rights.

          7.    The acts or omissions of the Defendants alleged to constitute deliberate

indifference, cruel and unusual punishment, or a constitutional violation were not

substantial causes or factors in any injuries sustained by Plaintiff.

          8.    Any and all damage or injury allegedly sustained by Plaintiff resulted not

from the conduct or acts of Defendants, but from the conduct or acts of Plaintiff or other

persons.

          9.    Plaintiff has failed to mitigate damages and is therefore barred from recovery

against Defendants.

          10.   Plaintiff is not entitled to declaratory relief. Declaratory relief is unavailable

to solely have the Court declare that actions of the government have violated Plaintiff’s

rights.

          11.   Plaintiff’s claims are barred by the favorable termination rule of Heck v.

Humphrey to the extent the relief he seeks would affect the term of his confinement.

          12.   Plaintiff has no right of action under 42 U.S.C. § 1983 to assert some or all of

his claims.




                                                5
Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 6 of 7                  PageID #: 125




       13.    Plaintiff’s allegations fail to state facts sufficient to support a prayer for

punitive damages.

       WHEREFORE, Defendants request Plaintiff’s Complaint and Amended Complaint be

dismissed and judgment be entered in favor of Defendants and against Plaintiff, along with

costs, attorneys’ fees, and expenses, and any other relief deemed necessary.

                                DEMAND FOR JURY TRIAL

       In addition, Defendants demand a jury trial on all claims asserted in Plaintiff’s

Complaint and Amended Complaint.



                                          Respectfully submitted,

                                          AARON M. FREY
                                          Attorney General


Dated: March 18, 2020                     /s/ Kimberly L. Patwardhan
                                          KIMBERLY L. PATWARDHAN
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          6 State House Station
                                          Augusta, ME 04333-0006
                                          Tel. (207) 626-8800
                                          Fax (207) 287-3145
                                          kimberly.patwardhan@maine.gov
                                          Attorney for Defendants




                                             6
Case 1:19-cv-00346-LEW Document 26 Filed 03/18/20 Page 7 of 7               PageID #: 126




                                  CERTIFICATE OF SERVICE


       I, Kimberly L. Patwardhan, hereby certify that on March 18, 2020, I electronically

filed the above document with the Clerk of Court using the CM/ECF system, and that a copy

of such filing was sent by First Class U.S. Mail to the following:


       Darien Harris, 158377
       Maine State Prison
       807 Cushing Road
       Warren, ME 04864


                                                    /s/ Kimberly L. Patwardhan
                                                    KIMBERLY L. PATWARDHAN
                                                    Assistant Attorney General
                                                    Office of the Attorney General
                                                    6 State House Station
                                                    Augusta, ME 04333-0006
                                                    Tel. (207) 626-8800
                                                    kimerly.patwardhan@maine.gov




                                                7
